Citation Nr: 0817638	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, right knee. 

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, left knee.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from September 2001 
to September 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision in which 
the RO in Roanoke, Virginia, inter alia, granted service 
connection for and assigned the following initial ratings:   
50 percent for depressive disorder, 10 percent for 
patellofemoral syndrome of the  right knee, and  10 percent 
for patellofemoral syndrome of the  left knee, each from 
September 13, 2004.  In  March 2006 , the veteran filed a 
notice of disagreement (NOD) with each initial rating 
assigned.  The RO issued a statement of the case (SOC) in 
April 2006 and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2006.

In November 2006, jurisdiction of the claims file was 
transferred to the RO in Winston-Salem, North Carolina; where 
the veteran currently resides.

As the appeal involves requests for higher initial ratings 
following grants of service connection, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board's decision on the claims for initial higher ratings 
for patellofemoral syndrome of he right and left knees is  
set forth below.  The claim for an higher initial rating for 
depressive disorder is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on her part, is 
required.

As a final preliminary matter, the Board notes that, in the 
veteran's March 2006 NOD, she appears to raise the matter of 
entitlement to a TDIU.  As the RO has not adjudicated this 
matter, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Since the September 13, 2004 effective date of the grant 
of service connection, right knee patellofemoral syndrome has 
been manifested by complaints of pain, normal extension to 0 
degrees, flexion limited to 100 degrees due to pain, and to 
90 degrees on repetition; there are no medical findings of 
fatigue, weakness, lack of endurance, subluxation or 
instability.

3.  Since the September 13, 2004 effective date of the grant 
of service connection, left knee patellofemoral  syndrome  
has been manifested by complaints of pain, normal extension 
to 0 degrees, flexion limited to 120 degrees due to pain, to 
include on repetition; there are no medical findings of 
fatigue, weakness, lack of endurance, subluxation or 
instability.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for patellofemoral  syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59,4.71, 4.71a, DC 5003, 5024, 5260, 5261 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, DC 5003, 5024, 5260, 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this appeal, an October 2004 pre-rating letter provided 
notice of what was needed to substantiate the claims for 
service connection for the knee disabilities, and the April 
2006 SOC set forth the criteria for  higher ratings for 
patellofemoral syndrome of the right and left knees (which 
suffices for Dingess/Hartman).  While the Board acknowledges 
that there lack of post-rating VCAA-compliant notice 
explaining what is needed to support the claims for higher 
ratings, here, the Board finds that such omission does not 
constitute prejudicial error with respect to the claims 
herein denied.  This is so because the claims file reflects 
actual knowledge on the part of the veteran and his 
representative that the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In 
this regard, the veteran has provided a very thorough and 
clear statement utilizing disability rating criteria and case 
law, to include the application of DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995) in her contention that higher initial 
ratings are warranted for her service-connected left and 
right knee disabilities and she has provided statements 
during the September 2005 and November 2005 VA examinations 
as the severity of her knee disabilities, and the effects 
such increase has on her daily life.   

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, private medical records, 
reports of VA examinations conducted in September 2005 and 
November 2005 and several statements from the veteran in 
support of her claims.
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield v. Nicholson,  
20 Vet. App. at 539, 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The initial 10 percent ratings for the veteran's right and 
left knee patellofemoral syndrome have been assigned under 
Diagnostic Codes 5299-5024, indicating that the diagnosed 
patellofemoral syndrome of each knee does not have a specific 
diagnostic code under the rating schedule, but, instead, is 
rated by analogy to tenosynovitis, under Diagnostic Code 
5024.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a.  A note under DC 
5024 specifies that the diseases evaluated under DCs 5013 
through 5024 (except gout) will be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.  
See 38 C.F.R. § 4.71a, DC 5024. 

DC 5003  provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.   See C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

Under Diagnostic Code 5260, limitation of flexion of the knee 
is rated as follows: flexion limited to 60 degrees (0 
percent); flexion limited to 45 degrees (10 percent); flexion 
limited to 30 degrees (20 percent); and flexion limited to 15 
degrees (30 percent). 

Under Diagnostic Code 5261, limitation of extension of the 
knee is rated as follows: extension limited to 5 degrees (0 
percent); extension limited to 10 degrees (10 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 20 degrees (30 percent); extension limited to 30 
degrees (40 percent); and extension limited to 45 degrees (50 
percent). 

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases for  functional loss due to limited or 
excess movement, pain, weakness, excess fatiguability, or 
incoordination, to include with repetition or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007);  DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the objective medical evidence of record in light 
of the above, the Board finds that al. rating in excess of 10 
percent for the veteran's service-connected left and right 
knee patellofemoral syndrome disabilities is not warranted at 
any point since the effective date of the grant of service 
connection.  .  

The September 2005 VA examination report reflects that the 
veteran complained of bilateral knee pain, with symptoms 
greater on the right than the left.  She had no significant 
flare ups and does not use any assistance devices.  She has 
had no dislocations or subluxations and no inflammatory 
arthritis.  On examination, there was full range of motion 
from 0 to 135 degrees bilaterally. No abnormality, motor and 
sensory examination was normal no change in the examination 
with repetitive motion.  

The November 2005 VA examination report reflects that the 
veteran complained of bilateral knee pain with weekly flare-
ups.  Objective range of motion testing revealed that the 
veteran had right knee active range of motion from 0 degrees 
to 110 degrees, with pain that began at 100 degrees.  
Additional loss of motion on repetitive use of the right knee 
revealed measurement of 0 to 90 degrees, and this was 
identified as due to pain.  The left knee had active range of 
motion from 0 degrees to 130 degrees with pain that began at 
120 degrees.  There was no additional loss of motion on 
repetitive use of the left knee.  There was no inflammation, 
abnormal motion or deformity.  An x-ray of the left knee 
revealed no abnormality.  

First addressing limited motion, the Board notes that, 
collectively, the aforementioned evidence reveals that the 
veteran has had normal extension, which would not warrant a 
compensable rating under Diagnostic Code 5261.  Moreover, 
while there has been some limitation of flexion of each 
knee-for left, to 100 degrees due to pain, and to 90 degrees 
on repetition, and for the right, to 120 degrees due to 
pain-such has not been shown to be to an extent that would 
warrant a compensable rating under Diagnostic Code 5260.  
Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more 
than a 10 percent rating is warranted for each knee.  This is 
so even considering functional loss due to pain and other 
factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
While the Board is aware of the veteran's complaints of pain 
and findings of pain during range of motion testing, with 
additional loss on repetitive testing of the right knee due 
to pain, and reported weekly flare-ups, the veteran's pain is 
not shown by competent, objective evidence  to be so 
disabling as to warrant even the minimal compensable rating 
under Diagnostic Code 5260, much less the next higher, 20 
percent rating under that diagnostic code.  Also for the 
reasons noted above, there is no basis for assignment of 
separate ratings for limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating the right 
and left knee disabilities,  but finds that no higher rating 
is assignable.  The veteran has never demonstrated or been 
diagnosed with ankylosis of either knee, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 
4.71a, DCs 5256, 5258, 5262, and 5263 are not for 
application.  The Board has also considered DC 5257, for 
recurrent subluxation or lateral instability of the knee; 
however , as the  November 2005 and September 2005 VA 
examination reports clearly are  negative for findings of 
instability in the veteran's right or left knee, this 
diagnostic code is not applicable.  For that reason, there 
also is no basis for assignment of separate ratings for 
limited motion and instability.

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent for 
right and left knee patellofemoral syndrome disabilities have 
not been met at any point since the effective date of the 
grant of service connection for each disability.  As such, 
there is no basis for staged rating of either disability, 
pursuant to Fenderson, and each claim for a higher initial 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating for right or left 
knee disability,  that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for right knee 
patellofemoral syndrome is denied.

An initial rating in excess of 10 percent for left knee 
patellofemoral syndrome is denied.

REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a higher initial rating for her 
service-connected depressive disorder is warranted.  

A review of the record shows that the veteran last underwent 
VA examination for evaluation of her service-connected 
depressive disorder, in June 2005.  However,  since that 
time, the record reflects additional diagnoses of other 
psychiatric disorders, to include history of anorexia, 
general anxiety disorder, and rule-out psychotic disorder; 
however, there are no findings as to which symptoms are 
attributable to the veteran's service-connected depressive 
disorder and which symptoms are attributable to her 
nonservice-connected psychiatric disability.  The Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service- connected condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2006).  As the 
record currently includes no clinical findings in this 
regard, further development is warranted.  

Accordingly, the RO should arrange for the veteran to undergo 
VA  examination, by a psychiatrist, at a VA medical facility. 
The veteran is hereby notified that failure to report to any 
such scheduled examination), without good cause, may result 
in denial of the claim (as the original claim will be 
considered on the basis of evidence of record)..  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id. If the 
veteran fails to report to any such scheduled examination), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes inpatient and outpatient treatment 
records from the VA Medical Center (VAMC) in Fayetteville, 
North Carolina, dated from November 2004 to October 2005, and 
from the VAMC in Richmond, Virginia, dated from January 2005 
to July 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Fayetteville 
VAMC,  from October 2005 to the present, and from the 
Richmond VAMC, from July 2005 to the present, following the 
current procedures prescribed in current 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
initial higher rating for service-connected depressive 
disorder, notifying her that she has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should invite the veteran to 
furnish all pertinent evidence in her possession and the RO 
should also ensure that its letter meets the notice 
requirements of Dingess/Hartman, cited to above, as regards 
the five elements of a claim for service connection-
specifically, as regards disability rating and effective 
date-as appropriate. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A;  38 
C.F.R. § 3.159.  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal. The RO's adjudication of the claim for higher rating 
for depressive disorder should include continued 
consideration of whether staged rating, pursuant to 
Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
records of psychiatric evaluation and/or 
treatment  to include complete inpatient 
and outpatient records, from the 
Fayetteville VAMC,  from October 2005 to 
the present, and from the Richmond VAMC, 
from July 2005 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should furnish to the veteran a 
letter requesting that she provide 
additional information and/or evidence 
pertaining to the claim for higher initial 
rating for depressive disorder.  The RO's 
letter should include a request that the 
veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any medical records 
pertaining to the matter remaining on  
appeal that are not currently of record.  
The letter should also include a summary 
of the evidence currently of record that 
is pertinent to the claim remaining on 
appeal.

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit. The RO should 
also ensure that its letter meets the 
requirements of the decision in 
Dingess/Hartman, cited to above, 
particularly as regards assignment of 
disability ratings and effective dates, as 
appropriate.

The RO's letter must also clearly explain 
to the veteran that she has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, , the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the psychiatrist 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
psychological testing, if appropriate) 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of depression, panic attacks, difficulty 
in understanding complex commands, 
impaired memory, impaired judgment, 
speech, impulse control and/or thought 
processes, neglect of personal hygiene 
and appearance, suicidal ideation; 
spatial, time, or place disorientation, 
and delusions or hallucinations. The 
examiner should render a multi-axial 
diagnosis, including assignment of Global 
Assessment of Functioning (GAF) core for 
the present and for the past year, as 
well as an explanation of what each score 
means.

If more than one psychiatric disorder is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected depressive 
disorder from those attributable to any 
other diagnosed disorder(s). However, if 
it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.

The examiner should set forth all 
examination findings, together with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for depressive 
disorder, in light of all pertinent 
evidence and legal authority (to include 
the Mittleider decision, cited above).  
The RO's adjudication of the claim should 
include continued consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above), is warranted.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford her 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


